Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest found prior art does not teach separately or in combination the claimed subject matter of a torque measurement system having a first rotatable carrier structure mechanically coupled to a rotational shaft and configured to rotate about a rotational axis in a rotation direction; a second rotatable carrier structure mechanically coupled to the rotational shaft and configured to rotate about the rotational axis in the rotation direction, wherein the second rotatable carrier structure is spaced apart from the first rotatable carrier structure; a first metamaterial track coupled to the first rotatable carrier structure, wherein the first metamaterial track is arranged outside of the rotational axis, and wherein the first metamaterial track comprises a first array of elementary structures; a second metamaterial track coupled to the second rotatable carrier structure, wherein the second metamaterial track is arranged outside of the rotational axis, and wherein the second metamaterial track comprises a second array of elementary structures, wherein the first metamaterial track and the second metamaterial track are mutually coupled to each other by a first torque dependent coupling, thereby forming a first mutually coupled structure; at least one transmitter configured to transmit a first electro-magnetic transmit signal towards the first mutually coupled structure, wherein the first mutually coupled structure is arranged to convert the first electro-magnetic transmit signal into a first electro-magnetic receive signal based on a torque applied to the rotational shaft; and at least one receiver configured to receive the first electro-magnetic receive signal.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 21, the closest found prior art does not teach separately or in combination the claimed subject matter of  transmitting a first electro-magnetic transmit signal towards a first mutually coupled structure mechanically coupled to the rotatable shaft, converting, by the first mutually coupled multitrack structure, the first electro-magnetic transmit signal into a first electro-magnetic receive signal; receiving the first electro-magnetic receive signal, wherein the first electro-magnetic transmit signal and the first electro-magnetic receive signal are electro-magnetic wave signals; evaluating the received first electro-magnetic receive signal; and determining the torque applied to the rotatable shaft based on the evaluated first electro-magnetic receive signal.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        11/18/2021